Citation Nr: 0904845	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.  During this time, he served as a security specialist 
in Thailand from May 1971 to August 1972; he served at least 
part of that time at the Nakhon Phanom RTAFB.  The veteran 
has not been decorated for any combat actions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The veteran appeared at a 
video conference hearing held in May 2006.

The Board notes that the veteran filed a claim on May 2006 in 
which he sought a separate disability evaluation for claimed 
diabetic neuropathy, along with claims for service connection 
for PTSD and an increased initial evaluation in excess of 20 
percent for diabetes mellitus, type II.

In its decision and remand of June 2006, the Board denied the 
veteran's claim for a separate evaluation for diabetic 
neuropathy.  His claims concerning PTSD and diabetes 
mellitus, type II were remanded to the Appeals Management 
Center (AMC) in Washington, D.C. for further development.  
Insofar as the veteran's claim for an initial evaluation in 
excess of 20 percent for diabetes mellitus, type II, the 
Board is satisfied that all actions directed to the RO in its 
June 2006 remand have been performed. The Board accordingly 
is prepared to issue its decision concerning that claim.  
With reference to the veteran's claim for service connection 
for PTSD and depression, however, the Board finds that the 
matter must be remanded again to the RO for further 
development consistent with its prior June 2006 remand.

The issue of the veteran's claim for service connection for 
PTSD and depression are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus, type II  has not caused the 
veteran to regulate his activities, nor has the veteran been 
diagnosed with ketoacidosis or hypoglycemic reactions 
requiring at least one hospitalization per year or weekly 
visits to a diabetic care provider at least as frequently as 
twice per month.


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 20 percent for diabetes mellitus, type II have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic 
Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Diabetes mellitus, type II

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes 
mellitus that requires management through the combined use of 
insulin and a restricted diet, or, a combination of oral 
hypoglycemic agent and a restricted diet warrants a 20 
percent disability evaluation.

Diabetes mellitus that must be treated through the combined 
use of insulin, a restricted diet, and regulation of 
activities warrants a 40 percent disability evaluation.

A 60 percent disability evaluation is appropriate where the 
veteran demonstrates diabetes mellitus that must be managed 
through the combined use of insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions that require one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

Diagnostic Code 7913 provides for a full 100 percent 
disability evaluation for diabetes mellitus where the veteran 
demonstrates such a condition that requires more than one 
daily injection of insulin, a restricted diet, and regulation 
of activities (i.e., avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.
The veteran's service treatment records do not indicate any 
specific complaints of, treatment for, or diagnosis of 
diabetes mellitus, type II.  At his February 1974 separation 
examination, the veteran reported that he had gained ten to 
fifteen pounds in a two to three month period.  An 
examination of his endocrine system, however, was normal.

Post-service treatment records from Earl K. Long Medical 
Center indicate that the veteran was hospitalized for 
hyperglycemia from June 23 to June 26, 2000.  On admission, 
the veteran reported a five year prior medical history of 
diabetes mellitus which he self-controlled through diet.  He 
admitted, however, that he frequently did not comply with his 
self-imposed diet.  On discharge, the veteran was diagnosed 
with diabetes mellitus, type II and given instructions to 
adhere to a 2,000 calorie American Diabetes Association (ADA) 
approved diet, administer insulin daily in the morning and at 
bedtime, and to monitor his blood sugar level two hours after 
meals and at bedtime.

Post-service treatment records from the VA medical center 
(VAMC) in New Orleans, Louisiana reflect that the veteran 
received treatment for various symptoms and disorders, 
including diabetes mellitus, type II, from October 2002 
through February 2007.

In December 2002, the veteran was treated by Dr. Yolanda 
O'Rourke of the VAMC and was advised to lose weight and to 
maintain a 1,800 calorie, low salt, fat, and cholesterol 
diet.  Although the record does not reflect any specific 
regulation of activities, the veteran was advised to avoid 
"unusual exertion."  He was also enrolled in a glucometer 
maintenance class conducted at the VAMC.

The veteran returned for follow-up treatment by Dr. O'Rourke 
in March 2003.  At that time, the veteran reported non-
compliance with exercise and dietary recommendations.  On 
discharge, he was advised to continue his 1,800 calorie low 
salt, fat, and cholesterol diet and was once again advised to 
lose weight.  He was also advised to continue to avoid 
strenuous exertion.

Subsequent records relating to follow-up treatment for 
diabetes mellitus, type II and to glucometer maintenance 
classes at the VAMC through February 2007 indicate that the 
veteran continued to manage his disorder through maintenance 
of proper diet, weight, and exercise.  These records indicate 
that the veteran was seen for follow-up treatment for his 
diabetes mellitus, type II by VAMC physicians on less than a 
monthly basis.  He attended glucometer maintenance classes 
approximately every five to six months.  The records also do 
not indicate any additional periods of hospitalization.

In reviewing the veteran's post-service treatment records, 
the Board takes note that he was placed on physical 
restrictions at various times during 2004 and 2005.  Such 
restrictions, however, were not attributable to the veteran's 
diagnosed diabetes mellitus, type II.  In March 2004, the 
veteran was advised to refrain from lifting or squatting for 
a few days due to bilateral pain in his hips.  In August 
2004, the veteran was advised to limit yard work to 30 minute 
intervals with rest periods after he reported back pain and 
dizziness after "cutting grass and working in hot sun for 
2hrs."  In March 2005, he was advised to avoid lifting and 
bending due to ongoing complaints of hip and back pain.

The Board also notes the testimony offered by the veteran at 
his May 2006 Video Conference hearing.  With regard to his 
claim relating to his diabetes mellitus, type II, he 
testified that he was required to take insulin and other 
medication twice per day.  He also testified that he was 
advised by Dr. O'Rourke to restrict his activities due to his 
diabetes mellitus, type II.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913, a 20 percent disability evaluation is 
appropriate.  Neither the service treatment records nor the 
post-service private or VAMC records indicate that the 
veteran has been required to limit or otherwise regulate his 
activities as a result of his diabetes mellitus, type II.  
The veteran has not been diagnosed with ketoacidosis or 
hypoglycemic reactions that have required hospitalization.  
Although the VAMC records show that the veteran has received 
regular treatment for diabetes mellitus, type II, such 
treatment was provided on less than a monthly basis.  
Moreover, with regard to the veteran's diabetes mellitus, 
type II, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson and Hart.  Rather, 
the symptomatology shown throughout treatment and the 
frequency of such treatment during the pendency of the appeal 
has been essentially consistent and fully contemplated by the 
assigned disability ratings.

With regard to the veteran's Video Conference hearing 
testimony that he was advised by Dr. O'Rourke to restrict his 
activities due to his diabetes mellitus, type II, such a 
history is substantially rebutted by the complete absence of 
treatment records indicating the same.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support the veteran's claim of 
entitlement to an initial evaluation greater than 20 percent 
for diabetes mellitus, type II, and this claim must be 
denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
diabetes mellitus, type II in a July 2002 notification 
letter.  In July 2006, the veteran was notified that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After the veteran was provided a reasonable 
period during which to respond to the RO's notification 
letter, the matter was subsequently readjudicated in an 
October 2008 Supplemental Statement of the Case.  Moreover, 
as this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service treatment records and service 
personnel records have been obtained.  Following the Board's 
June 2006 remand, which requested that the RO obtain 
additional VAMC treatment records relating to treatment for 
diabetes mellitus from 2005 to present and additional private 
records from the mental health clinic in Hammond, Louisiana, 
the RO obtained the veteran's VAMC records.

The Board notes that the veteran has not undergone a VA 
examination that was focused specifically upon his symptoms 
for diabetes mellitus, type II.  Under 38 U.S.C.A. 
§ 5103A(d), a VA medical examination is to be afforded the 
veteran where such an examination "is necessary to make a 
decision on the claim."  A VA examination is "necessary" 
where the evidence, taking into consideration all information 
and lay or medical evidence:  (1) contains competent evidence 
that the veteran has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the veteran's 
active military, naval, or air service; and (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In this case, the record is devoid of any 
medical evidence indicating that the veteran was required to 
limit or otherwise regulate his activities as a result of his 
diabetes mellitus, type II.  Similarly, the record does not 
indicate any diagnosis of ketoacidosis or reflect any 
hypoglycemic reactions that required hospitalization.  
Moreover, there is no evidence that the veteran received 
treatment for diabetes mellitus, type II with such frequency 
as to warrant an increased initial evaluation in this case.  
Under the circumstances, the medical evidence in the record 
is sufficient to allow VA to make a decision on this claim.  
As such, a VA examination is not "necessary" in this case.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II is denied.


REMAND

In his July 2002 claim, the veteran reported that he received 
psychiatric treatment for PTSD and depression from the 
Hammond Mental Health Clinic in Hammond, Louisiana.  
Following the Board's June 2006 remand requesting the RO to 
obtain the veteran's treatment records from that provider, 
the RO issued to the veteran a VA Form 21-4142 release and 
requested that he complete the same with information and 
dates of treatment for the Hammond, Louisiana Mental Health 
Clinic.  The veteran did not respond to the RO's request.  
The Board is mindful that VA's duty to assist a claimant is 
not always a "one-way street," as set forth in Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Nonetheless, given 
that this matter must be remanded for a VA psychiatric 
examination as set forth below, the RO should make an 
additional attempt to obtain the veteran's treatment records 
from Hammond Mental Health Clinic in Hammond, Louisiana.  

Additionally, and as set forth in the Board's decision and 
remand of June 2006, a March 1973 service treatment record 
reflects that the veteran exhibited signs of depression and a 
preoccupation with personal problems that interfered with his 
ability to perform his job as a security policeman at Wright-
Patterson Air Force Base.  Additionally, the veteran's post-
service private treatment records from Rosenblum Mental 
Health Center indicate a diagnosis of major depression in 
January 2001.  Subsequently, the veteran's VAMC treatment 
records also indicate a diagnosis of depression, and in 
February 2005, a diagnosis of PTSD.  Given the foregoing, and 
as previously indicated by the Board in its remand, a VA 
psychiatric examination is necessary to assess the nature and 
etiology of the veteran's psychiatric disorder.  38 U.S.C.A. 
§ 5103A(d).  The veteran still has yet to undergo such an 
examination.  A remand by the Court or the Board confers on 
the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  After securing a release form 
requesting the release of the veteran's 
treatment records from Hammond Mental 
Health Clinic in Hammond, Louisiana, with 
full address information, all records of 
medical treatment which are not currently 
associated with the veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The veteran's claims file must 
be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the veteran's 
claimed depression and PTSD.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that each diagnosed 
psychiatric disorder is etiologically 
related to the veteran's period of active 
service.  


A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for 
PTSD and depression should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


